DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed on 02/28/2019. As directed by the amendment, claims 1, 14 and 15 have been amended. 
Claims 1-15 are presently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plane extraction unit (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a plane extraction unit configured to provide 2D ultrasound planes based on the 3D ultrasound data;
a segmentation unit for segmenting anatomical structures of the object in the 2D ultrasound planes and for providing segmentation data of the anatomical structures;
a measurement unit  for measuring the anatomical structures of the object based on the segmentation data of the anatomical structures; and
a calculation unit (72) configured to calculate at least one biometric parameter based on the measured anatomical structures of the object.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14 and 15, the inclusion of the phrase "in particular” renders the claim indefinite because it is unclear what is not particular, thus rendering the scope of the claim unclear. It is suggested to delete the phrase “in particular” from the claims. Claims 2-13 are likewise rejected because they include all limitations and indefiniteness from claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if a graphical user interface”, and the claim also recites “in particular , a display” which is the narrower statement of the range/limitation.. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 20120065512 A1 to Hamada et al., (hereinafter “D1”).
Regarding claims 1, 14 and 15,  [as to claim 1], D1 discloses an ultrasound diagnosis apparatus (1) – Figs. 1-2 and process in Fig. 3, in particular for analyzing an Fig. 3, Step S2, [0047] volume data is 3D ultrasound data, - a plane extraction unit configured to provide 2D ultrasound planes based on the 3D ultrasound data – [0048] image processing unit 28 that generates a sagittal (i.e., a 2D ultrasound plane image) image constitute hardware and software components to perform this function is an equivalent thereof for a plane extraction unit e.g., as discussed in page 12, lines 17-19 of specification as filed, - a segmentation unit for segmenting anatomical structures of the object in the 2D ultrasound planes and for providing segmentation data of the anatomical structures data – [0051-0052] processing unit 27 comprise a module that detects NT data by segmentation constitute hardware and software components to perform this function is an equivalent thereof for a segmentation unit of Fig. 3 and associated discussion e.g., page 12, lines 17-19 of specification as filed, - a measurement unit for measuring the anatomical structures of the object based on the segmentation data of the anatomical structures – [0054] processing unit 27 comprise a module that measures a thickness of an NT constitute hardware and software components to perform this function is an equivalent thereof for a measurement unit 70 of Fig. 3 and associated discussion e.g., page 12, lines 17-19 of specification as filed, and - a calculation unit (72) configured to calculate at least one biometric parameter based on the measured anatomical structures of the object. – [0054] and [0061] and [0005] processing unit 27 comprise a module that calculates a thickness of an NT constitute hardware and software components to perform this function is an equivalent thereof for a measurement unit 70 of Fig. 3 and associated discussion e.g., page 12, lines 17-19 of specification as filed.
D1 as detailed in claim 1 above, the citations and discussion in claim 1 are equally applicable to claim 14 and will not be repeated here for brevity sake. 
[as to claim 15], D1 discloses a graphical user interface in form of a display unit (14) configured to display ultrasound image data – Fig. 1/2 [0048] and an ultrasound diagnosis apparatus as claimed in claim 1 (see discussion in claim 1 above), wherein the graphical user interface is adapted to display the calculation results of the at least one biometric parameter – [0059]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130173175 A1 to Jung et al.,(hereinafter “D2” – cited by Applicant) in view of D1.
Regarding claim 1, D2 discloses an ultrasound diagnosis apparatus – terminal apparatus 100/200, [0003] “measuring biometric of an object from an ultrasound image” and [0056], in particular for analyzing an object, comprising: - an ultrasound data interface (inherent feature to receive data from ultrasound device[0056]) configured to receive 3D ultrasound data from the object, D2 is silent as to additional details of the ultrasound data, Applicant, in the specification as filed in page 1, paragraph from line 14 that D2 (US 2013/0173175 A1) that current procedures as disclosed by D2 are based on two dimensional ultrasound, however, since D2 does not detail how the two dimensional image is generated, D2 does not explicitly disclose that the interface receives 3D ultrasound data, - a plane extraction unit configured to provide 2D ultrasound planes based on the 3D ultrasound data, - a segmentation unit for segmenting anatomical structures of the object in the 2D ultrasound planes and for providing segmentation data of the anatomical structures.
However, D1 discloses an analogous prior art diagnosis system that includes - an ultrasound data interface (25-32) configured to receive 3D ultrasound data from the object (P) – Fig. 3, Step S2, [0047] volume data is 3D ultrasound data, - a plane extraction unit configured to provide 2D ultrasound planes based on the 3D ultrasound data – [0048] image processing unit 28 that generates a sagittal (i.e., a 2D ultrasound plane image) image constitute hardware and software components to perform this function is an equivalent thereof for a plane extraction unit e.g., as discussed in page 12, lines 17-19 of specification as filed, - a segmentation unit for segmenting anatomical [0051-0052] processing unit 27 comprise a module that detects NT data by segmentation constitute hardware and software components to perform this function is an equivalent thereof for a segmentation unit of Fig. 3 and associated discussion e.g., page 12, lines 17-19 of specification as filed. Furthermore, D1 discloses in [0062] that a system that acquires volume data (3D) and generates a sagittal image (2D plane image) based on the volume data is more accurate than conventional measurements using two-dimensional image. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D2, with an ultrasound data interface that receives 3D ultrasound data from the object, a plane extraction unit and segmentation unit as claimed, as taught by D1, to generate 2D image data for measurement in D2, for more accurate diagnosis in view of the teachings of D1 in [0062].  
To continue, D2 further discloses - a measurement unit for measuring the anatomical structures of the object based on the segmentation data of the anatomical structures – measurer 122/222 Figs. 1-2 [0062] comprise a module that measures anatomical structures and calculator 223 – Fig. 2 to perform a calculation constitute hardware and software components to perform this function is an equivalent thereof for a measurement unit 70 of Fig. 3 and associated discussion e.g., page 12, lines 17-19 of specification as filed , and - a calculation unit configured to calculate at least one biometric parameter based on the measured anatomical structures of the object - measurer 122/222 Figs. 1-2 [0062] comprise a module that calculates a biometric parameter constitute hardware and software components to perform this function is an equivalent thereof for a measurement unit 70 of Fig. 3 and associated discussion e.g., page 12, lines 17-19 of specification as filed.
Regarding claims 2-3, see D2, [0021] and [0027], as to claim 2, biometrics data stored in storage is necessarily received via an interface for calculating the at least one biometric parameter; and as to claim 3, the biometric data stored in storage includes information about normal range of biometrics based on [0027] and can be described as predefined model-based segmentation data based on discussion in [0087]. 
Regarding claims 4-7, see D1 [0081-0087] and Fig. 4, as to claim 4, Fig. 4, method 400 is a measurement algorithm (series of steps) that calculates the one or more biometric parameters, as to claims 5-7, see [0057] storage 110 stores data or program for operation to include embodiments disclosed [0178]; [0058] desired functions based on user selections and [0086-0087], user does not request to modify result, hence automatic setting i.e., preselected based on a calculated biometric parameter.  
Regarding claims 8-9, as to claim 8, see [0029] and [0121] plurality of different biometrics (CRL, NT and IT) are measured and a parameter value of each biometric parameter is calculated separately; and as to claim 9, the different biometric measurement evaluate biometric measures of the patient [0029], are performed based on different algorithms (Fig. 5 and Fig. 6 are different algorithms) and/or as modified by D1 in claim 1, are performed based on segmentation data derived from different 3D ultrasound data sets.
Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record (D1 and D2) as set forth above fails to disclose the limitation of claim 10, i.e., wherein the calculation unit is configured to calculate a cross-correlation of the parameters values based on each of the plurality of different biometric measurements as recited in claim 10 when taken as a whole with all limitations of the base claim(s).  Claims 11-13 are also allowable based on allowability of claim 10. 
Conclusion
See PTO 892 for prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        April 10, 2021